Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mainak Mehta on 12/27/2021.
In the claims, amend the claims as indicated below:
	1. (Currently Amended) A method of retrieving one or media units or their respective media unit identifiers
deriving one or more derived attribute values of the set of 

updating an intent model over the one or more attribute values comprising the one or more derived attribute values[[;]], wherein the intent model comprises a probabilistic model and/or a geometric model,
the intent model defining a measure of with respect to each model, wherein the updated intent model comprises a probabilistic model and/or a geometric model;
selecting a next set of media units of the one or more media units using the updated intent model; and
transmitting one or more media units their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and
wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and 
wherein the measure of similarity is a distance or combination of distances between the attributes.

Claims 2-9 (Canceled)
10. (Currently Amended) A method as in claim [[9]]1, wherein the input an output of an 
Claims 11-13 (canceled) 
14. (Currently Amended) A method as in claim [[10]]1, wherein the input comprises at least one of a user click, a user tap or touch, a short scroll or a long scroll, a variation of a wave, a swipe, a movement[[,]] or gesture, a pause, a quantity of time lapsed, or a measure of interest, disinterest, approval, or disapproval.
Claims 15-17 (canceled)
18. (new) A method as in claim 1, wherein the measure of similarity is used to transmit either more similar or more dissimilar media units.
19. (new) A system comprising a processor and a memory, for retrieving one or more media units or their respective media unit identifiers, each media unit being associated with a respective feature set defining a set of one or more attribute values, the processor configured for:
deriving one or more derived attribute values of the set of attribute values by transforming the one or more media units, wherein the transforming comprises inputting the one or more media units into one or more neural networks, and deriving the one or more derived attribute values directly or indirectly from activations of neurons of a layer of the one or more neural networks;
receiving an input following presentation of a set of media units of the one or more media units;

the intent model defining a measure of intent with respect to each feature set, wherein the updating comprises using the input to determine which attribute values to use, to generate an updated intent model, wherein the updated intent model comprises a probabilistic model and/or a geometric model;
selecting a next set of media units of the one or more media units using the updated intent model; and
transmitting one or more media units or their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and
wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and 
wherein the measure of similarity is a distance or combination of distances between the attributes.
20. (New) A system as in claim 19, wherein the input comprises an output of an interaction.

22. (new) A system as in claim 19, wherein the measure of similarity is used to transmit either more similar or more dissimilar media units.
23. (new) A non-transitory computer-readable medium including a processor and memory including machine-readable instructions executable by the processor, for retrieving one or more media units or their respective media unit identifiers, each media unit being associated with a respective feature set defining a set of one or more attribute values, the machine-readable instructions comprising:
deriving one or more derived attribute values of the set of attribute values by transforming the one or more media units, wherein the transforming comprises inputting the one or more media units into one or more neural networks, and deriving the one or more derived attribute values directly or indirectly from activations of neurons of a layer of the one or more neural networks;
receiving an input following presentation of a set of media units of the one or more media units;
updating an intent model over the one or more attribute values comprising the one or more derived attribute values, wherein the intent model comprises a probabilistic model and/or a geometric model,
the intent model defining a measure of intent with respect to each feature set, wherein the updating comprises using the input to determine which attribute values to 
selecting a next set of media units of the one or more media units using the updated intent model; and
transmitting one or more media units or their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and
wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and 
wherein the measure of similarity is a distance or combination of distances between the attributes.
24. (New) A non-transitory computer-readable medium as in claim 23, wherein the input comprises an output of an interaction.
25. (New) A non-transitory computer-readable medium as in claim 23, wherein the input comprises at least one of a user click, a user tap or touch, a short scroll or a long scroll, a variation of a wave, a swipe, a movement or gesture, a pause, a quantity of time lapsed, or a measure of interest, disinterest, approval, or disapproval.

. 

Allowable Subject Matter
Claims 1, 10, 14 and 18-26 are allowed (claims 2-9, 11-13, 15-17 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“transmitting one or more media units their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and wherein the measure of similarity is a distance or combination of distances between the attributes”.
The closest prior art (Venkataraman et al: US 2016/0112761 A1) discloses similar features of media attribute values derived from activation of one or more artificial neural networks in par. 0119 (“…the media guidance application may apply as inputs to the softmax classifier function some or all of the vectors corresponding to media assets the given user consumed along with all of the other media assets in the neural network…”). However, Venkataraman et al do not explicitly teach:
“transmitting one or more media units their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and wherein the measure of similarity is a distance or combination of distances between the attributes”.
Another close prior art, Zheleva et al (“Zheleva” US 2011/0314039 A1), discloses similar features of a probabilistic model with respect to one or more attribute values in par. 0049 (second probability distribution function is being updated by user characteristics). However, Zheleva et al do not explicitly teach:
“transmitting one or more media units their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and wherein the measure of similarity is a distance or combination of distances between the attributes”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“transmitting one or more media units their respective media unit identifiers for presentation of the next set of one or more media units,
wherein the selecting of the next set of one or more media units or their media unit identifiers comprises using a selection function, and wherein the selection function comprises computing a measure of similarity between (a) the set of attribute values of the one or more selected and/or not selected media units of the presented media units, and (b) the set of attribute values of one or more media units for potential inclusion in the next set of one or more media units or their respective media unit identifiers existing for presentation, and wherein the measure of similarity is a distance or combination of distances between the attributes”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 19 and 23 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2165